       Case 2:19-cv-02273-WBS-AC Document 1 Filed 11/11/19 Page 1 of 5


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Chris Patch
12
13
                          UNITED STATES DISTRICT COURT
14                       EASTERN DISTRICT OF CALIFORNIA
15                            SACRAMENTO DIVISION
16
17 Chris Patch,                            Case No.:
18
                      Plaintiff,           COMPLAINT FOR DAMAGES
19
20        vs.                              FOR VIOLATIONS OF:
                                            1. THE TELEPHONE CONSUMER
21
     Capital One Bank (USA) N.A.,           PROTECTION ACT;
22
                      Defendant.           JURY TRIAL DEMANDED
23
24
25
26
27
28
       Case 2:19-cv-02273-WBS-AC Document 1 Filed 11/11/19 Page 2 of 5


 1         Plaintiff, Chris Patch (hereafter “Plaintiff”), by undersigned counsel, brings the
 2
     following complaint against Capital One Bank (USA) N.A. (hereafter “Defendant”)
 3
 4 and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3).
10
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
11
12 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
13 where Defendant transacts business in this district.
14
                                         PARTIES
15
16      4.    Plaintiff is an adult individual residing in Sacramento, California, and is a
17 “person” as defined by 1 U.S.C. § 1.
18
         5.     Defendant is a business entity located in McLean, Virginia and is a
19
20 “person” as the term is defined by 1 U.S.C. § 1.
21
22                  ALLEGATIONS APPLICABLE TO ALL COUNTS
23         6.     At all times mentioned herein where Defendant communicated with any
24
     person via telephone, such communication was done via Defendant’s agent,
25
26 representative or employee.
27
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-02273-WBS-AC Document 1 Filed 11/11/19 Page 3 of 5


 1         7.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 2
     service and was assigned the following telephone number: 916-xxx-5863 (hereafter
 3
 4 “Number”).
 5         8.     Within the past year, Defendant began repeatedly calling Plaintiff for
 6
     reasons unknown.
 7
 8         9.     The aforementioned calls were placed using an automatic telephone
 9
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
10
11 (“Robocalls”).
12         10.    When Plaintiff answered Defendant’s calls, he either heard a prerecorded
13
     message asking him to stay on the line for the next available representative or the call
14
15 terminated after a brief pause.
16         11.    In July of 2019, during a live conversation, Plaintiff requested that
17
     Defendant cease all further calls to his Number.
18
19         12.    Ignoring Plaintiff’s request, Defendant continued to call his Number
20
     using an ATDS and/or Robocalls in an excessive and harassing manner.
21
           13.    Defendant’s calls directly and substantially interfered with Plaintiff’s
22
23 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
24
     a significant amount of anxiety, frustration and annoyance.
25
26
                                            COUNT I
27
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
28
                           U.S.C. § 227, et seq.

                                                 3
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-02273-WBS-AC Document 1 Filed 11/11/19 Page 4 of 5


 1         14.    Plaintiff incorporates by reference all of the above paragraphs of this
 2
     complaint as though fully stated herein.
 3
 4         15.    The TCPA prohibits Defendant from using, other than for emergency
 5 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 6
   Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
 7
 8         16.    Defendant’s telephone system has the earmark of using an ATDS and/or
 9
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
10
11 prerecorded message and had to wait on the line before being connected with a live
12 representative.
13
           17.    Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
14
15 without Plaintiff’s consent in that Defendant either never had Plaintiff’s prior express
16 consent to do so or such consent was effectively revoked when Plaintiff requested that
17
   Defendant cease all further calls.
18
19         18.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
20
     and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
21
     the TCPA.
22
23         19.    Plaintiff was harmed and suffered damages as a result of Defendant’s
24
     actions.
25
26         20.    The TCPA creates a private right of action against persons who violate

27 the Act. See 47 U.S.C. § 227(b)(3).
28


                                                4
                                                             COMPLAINT FOR DAMAGES
       Case 2:19-cv-02273-WBS-AC Document 1 Filed 11/11/19 Page 5 of 5


 1         21.   As a result of each call made in violation of the TCPA, Plaintiff is
 2
     entitled to an award of $500.00 in statutory damages.
 3
 4         22.   As a result of each call made knowingly and/or willingly in violation of
 5 the TCPA, Plaintiff may be entitled to an award of treble damages.
 6
 7                                 PRAYER FOR RELIEF
 8
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9
                 A. Statutory damages of $500.00 for each call determined to be in violation
10
11                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
12
                 B. Treble damages for each violation determined to be willful and/or
13
14                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);

15               C. Punitive damages; and
16
                 D. Such other and further relief as may be just and proper.
17
18
                    TRIAL BY JURY DEMANDED ON ALL COUNTS
19
20
21
     DATED: November 11, 2019                   TRINETTE G. KENT
22
                                               By: /s/ Trinette G. Kent
23
                                               Trinette G. Kent, Esq.
24                                             Lemberg Law, LLC
25                                             Attorney for Plaintiff, Chris Patch

26
27
28


                                               5
                                                             COMPLAINT FOR DAMAGES
